Opinion by
Mr. Justice Fell,
This action was by a parent to recover for the death of a minor son who was killed at the defendant’s colliery. The testimony of the witness for the plaintiff at the trial was.admittedly -in conflict with his testimony at the coroner’s inquest and with statements made by him at other times. Because of the defective memory of the witness or his desíré not to expose himself to a prosecution for perjury based on his admissions, the defense was unable on cross-examination to prove by him that he had made certain statements in regard to the accident that were in conflict with his-testimony at the trial. ’ To discredit the witness by proof of. conflicting state-. ments, one of the defendant’s attorneys engaged in the,trial was called by it; He testified that he was attorney for the defendant, that he had attended the inquest and taken notes-of the 'testimony of the witnesses, and he stated what the plain-tiff’s witness had testified to before the coroner and what. *629he had told him at other times. On cross-examination of this witness he was asked whether he represented as attorney a company that had insured the defendant against loss from accidents to its employees. The allowance of this question and other questions of the same import is the error alleged in the assignments.
The fact that the defendant in an action for personal injuries is insured in an employers’ liability company has not the slightest bearing on the issue. It is an irrelevant fact prejudicial to the defendant and its introduction by the plaintiff, whether by testimony offered by him, by statements of this counsel, by offers of proofs or by questions asked witnesses or jurors under the pretense of disclosing interest or bias, is ground for reversal: Walsh v. Wilkes-Barre, 215 Pa. 226; Hollis v. Glass Co., 220 Pa. 49. The rulings of these cases will be strictly'adhered to and rigidly enforced, and no evasion or circumvention of them by indirection will be tolerated. But in applying them regard must be had to the undoubted right of the plaintiff to cross-examine a witness for the defendant to show his interest or bias.' It is always the rightof a party against whom a witness is called to show by cross-examination that _he has an interest direct or collateral in the result of the trial or that he has a relation to the party from which bias would naturally arise. Such an examination goes to the credibility of the witness: Ott v. Houghton, 30 Pa. 451; Batdorff v. Bank, 61 Pa. 179. The right is not to be denied or abridged because incidentally facts may be¡ developed that are irrelevant to. the issue and prejudicial to the other party. This chance the party takes when he calls the witness.
The defendant’s witness in his examination in chief had testified that he was attorney for it. This was but a partial disclosure of facts that might create a bias and it was competent for the plaintiff to show the full extent of the witness’s relation to the parties in interest in defending the action. The defendant opened the door for this inquiry and as long as it was conducted in good faith for a legitimate purpose, the plaintiff was within his rights.
The judgment is affirmed.